Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of the claims
Claims 1-13, 15, 16 and 19-23 are pending. Claims 1-12 and 21-22 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being directed to non-elected invention. See the office action of 08/23/2019 for the withdrawal of the non-elected invention. Claims 13, 15, 16, 19, 20 and 23 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-16, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Caffrey (US 2013/0316926) in view of Yonekita et al (J. Microbiological Methods 2013, hereinafter “Yonekita”) and Nakayama et al et al (Biosensors 2013, hereinafter “Lee”).
In regards to claims 13, 15-16, 19-20 and 23, Caffrey teaches quantification of nicotine and its metabolites in biological sample to identity status of smoking (paragraph [0035) and Table 1) and discloses a system for determining a level of nicotine metabolites (para [0007], involving biomarker panel for assessing patient compliance with a smoking cessation program) in a sample. Caffrey teaches test strip configured to receive a sample (para [0036], immunochromatographic strip); and various analysis/measuring with various analyzers (para [0076], methods for measuring biomarkers and claims 12-15). Caffrey teaches detecting level of a first nicotine metabolite and a second nicotine metabolite and biomarker panel comprises a first analyte-binding ligand that specifically binds to cotinine, or an antigen-binding fragment thereof and a second analyte-binding ligand that specifically binds to anabasine, or an antigen-binding fragment thereof (para [0007], [0012] and claims 1 and 9-12). Caffrey teaches obtaining samples from individual who consumed tobacco product and from individual who consumed cessation products and assaying and comparing nicotine metabolite biomarkers with reference levels and based on the comparison, determination as to whether the patient is in compliance with the smoking cessation program is performed (paragraphs [0015], [0035], [0038]; Table 1)
Caffrey teaches immunochromatographic strip but does not mention lateral flow immunoassay strips for detection of the nicotine metabolites.
Yonekita teaches multiplex lateral flow assay (Title) using antibody directed to different analytes, here in this case, antibody specifically recognizing serotype specific antigens O157, O26 and O111 antigens (See Fig.1). 

    PNG
    media_image1.png
    714
    959
    media_image1.png
    Greyscale

Yonekita teaches multiplex LFA strip having serotype specific antibodies and control antibody immobilized in different zones (test lines and control line) of the test strip for detection of different serotype specific antigens after applying the sample on sample pad wherein the sample solution migrate through the test strip and the serotype specific antigen if present binds to respective test lines that are detected.
Nakayama teaches variation of lateral flow assay utilizing colloidal gold coated with antibody against antigen to be detected.  Nakayama teaches test strip having antibody against antigen to be detected immobilized on test line and control antibody immobilized on control line and sample including colloidal gold conjugated (i.e. bonded with) antibody (specific for antigen to be detected) loaded onto sample pad. Capillary action draws the fluid mixture up the sample pad (i.e. flow along the test strip) into the membrane strip and antigen specific antibody binds complex of colloidal gold conjugated antibody and antigen which can be detected (Fig.1).

    PNG
    media_image2.png
    636
    883
    media_image2.png
    Greyscale

Lee teaches Lateral flow assays using colloidal gold and fluorescence.

    PNG
    media_image3.png
    685
    729
    media_image3.png
    Greyscale

 Lee teaches that antibodies can be noncovalently or covalently attached to (i.e. bonded with) the gold which flow along the test strip with the sample ((Fig. 1). Lee teaches LFA coupled with fluorescence detection system (analyzer) which provides quantitative and high sensitive detection of analyte (Abstract, Fig.5 and conclusion).
Therefore, given the fact that lateral flow assays (LFA) method of detection is a simple and rapid that does not require expensive equipment or complicated procedures (yonekita), it would be obvious to one of ordinary skilled in the art before the effective filing date of claimed invention to have considered providing Caffrey with lateral flow assay for detection of cotinine and anabasine biomarkers with the expectation of detection and assessing patient compliance with a smoking cessation with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to adopt lateral flow assay because the assay is rapid and inexpensive. One Caffrey discloses antibody recognizes nicotine metabolites and specifically teaches antibody specifically recognizing cotinine and anabasine and envisaged immunochromatographic strips for detection. One of ordinary skilled in the art keeping in mind of the teaching of Caffrey can easily envisaged LFA for multiplex detection of cotinine and anabasine by immobilizing anti-cotinine antibody and anti-anabasine antibody in different test zones. Once the antibodies are available, one of ordinary skilled in the art in view of various variations of LFA formats (Yonekita, Nakayama and Lee) can easily envisage various formats with the expectation of improved detection with a reasonable expectation of success. One of ordinary skilled in the art in view of Lee can easily envisage coupling LFA analyzer for detection and analyzing signals for automation including execution of codes for sensitive detection and comparison with a reasonable expectation of success.
In regards to claim 16, as described above, Yonekita, Nakayama and Lee teach using colloidal gold and colloidal gold has reflective properties.
Response to argument
Applicant's arguments and amendments filed 03/25/2021 have fully been considered and are persuasive to overcome the rejections under 35 USC 112(b) in view of the amendments, but the amendments and arguments are not persuasive to overcome the rejections under 35 USC 103.
Applicant argued that the claims have been amended to recite that the first test site providing an antibody particle conjugate (ab-particle conjugate) for cotinine and 
The above arguments have fully been considered but are not found persuasive. Claims 13, 19-20 and 23 are directed to Ab-particle conjugate Stripe comprising Ab-particle conjugates comprising microparticles bonded with a cotinine antibody and microparticles bonded with an anabasine antibody. The antibody as claimed for the test strip are immobilized (i.e. bonded) to microparticle. The newly introduced limitation “the first site providing an antibody particle conjugate for cotinine” and “the second test site providing an antibody particle conjugate” are considered as intended process language. The first test site and the second test site have not been described as containing any attached antibody or binding partner that binds the an-particle conjugate and the language “first test site providing an ab-particle” is an intended process language and the process would provide the ab-particle at the test site during the process. Claim 13 is a product (apparatus) claim and not a process claim, and it is the product component and position of the component as claimed which is considered for patentability, not the composition and position of the components that will be produced during the process of using the apparatus.That is the antibody as claimed are immobilized (i.e. bonded) to the microparticle but not immobilized on the 
However, as described in the rejection, both Nakayama and Lee teach colloidal gold particle conjugated (i.e. bonded) with antibody (specific for antigen to be detected) loaded onto sample pad and the colloidal gold particle bonded with the antibody wherein the colloidal gold particle bonded with the antibody is not immobilized on the test strip but which flow through the test strip. From the combination of the references, flow of the colloidal gold bonded antibody on the test strip to the site for binding the colloidal gold particle bonded with the cotinine antibody and site for binding the colloidal gold particle combined with the anabasine antibody are obvious to one of ordinary skilled in the art. Contrary to Applicants assertion, Lee clearly discloses ab-particle conjugated to target analye provided at the test line during the process (capillary flow) and the ab-gold particle-analyte bound at the test line by anti-analyte antibody immobilized at the test line. 
[AltContent: arrow]
    PNG
    media_image4.png
    240
    768
    media_image4.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641